687 F.2d 307
In re William Wendell DEAN, Debtor.Milton C. H. GELLING, Plaintiff/Appellant,v.William Wendell DEAN, Defendant/Appellee.
No. 81-5483.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 9, 1982.Decided Sept. 15, 1982.

Michael W. Davidson, Walnut Creek, Cal., for plaintiff/appellant.
Robert E. Izmirian, Hoffman, Kelly, Stokes & Izmirian, San Francisco, Cal., for defendant/appellee.
Appeal from Order of the United States Bankruptcy Court for the Northern District of California; Conley S. Brown, Bankruptcy Judge.
Before KASHIWA,* Court of Claims Judge, ANDERSON and FERGUSON, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed for the reasons set forth in the opinion of the Bankruptcy Appellate Panel in In re Dean, Bkrtcy.App., 11 B.R. 542 (1981).



*
 Honorable Shiro Kashiwa, Associate Judge, United States Court of Claims, sitting by designation